Citation Nr: 0218734	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  93-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a ventral 
hernia.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for an inguinal 
hernia.

6.  Entitlement to service connection for a cervical spine 
disorder.

7.  Entitlement to a compensable evaluation for a left 
varicocele.

(The issue of entitlement to service connection for a low 
back disorder will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for lumbosacral strain, a cervical 
spine disorder, and a hernia.  The RO also granted 
entitlement to service connection for a left varicocele 
and assigned a noncompensable evaluation.  The veteran 
subsequently perfected timely appeals regarding each of 
these issues.  During that stage of the appeal, the RO 
issued a Statement of the Case (SOC) in March 1993.

In January 1996, the Board remanded this case to the RO 
for additional evidentiary development.  The requested 
development was completed, and, in March 1999 and April 
1999, the RO issued Supplemental Statements of the Case 
(SSOCs) in which it continued to deny the veteran's 
claims.

In a January 1999 rating decision, the RO also denied 
entitlement to service connection for flat feet (pes 
planus), and for left and right knee disorders.  The 
veteran also perfected timely appeals regarding these 
issues.  During that stage of the appeal, the RO issued 
SOCs in April 1999 and July 1999.

The record reflects that, in November 1993, the veteran 
presented testimony at a personal hearing before a Member 
of the Board at the RO.  A transcript of this hearing was 
prepared and associated with the claims folder.  The Board 
Member who presided over that hearing, and who would 
ordinarily have participated in making the final 
determination in this case, subsequently left the Board.  
Thus, the veteran became entitled to another personal 
hearing to be conducted before the Board Member who would 
be responsible for making the final determination in this 
case.  However, in October 2000, the veteran presented 
testimony at a personal hearing before the undersigned 
Member of the Board at the RO.  A transcript of this 
hearing was also prepared and associated with the claims 
folder.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that a 
left knee disorder was not incurred in or aggravated by 
service.

2.  The preponderance of the evidence demonstrates that a 
right knee disorder was not incurred in or aggravated by 
service.

3.  The preponderance of the evidence demonstrates that a 
ventral hernia was not incurred in or aggravated by 
service.

4.  There is clear and unmistakable evidence demonstrating 
that pes planus developed prior to the veteran's entrance 
into active service.

5.  The credible and probative evidence of record shows 
that the veteran's pes planus did not undergo an increase 
in severity during service.

6.  The preponderance of the evidence demonstrates that a 
cervical spine disorder was not incurred in or aggravated 
by service, nor was it etiologically related to service.

7.  The preponderance of the evidence demonstrates that an 
inguinal hernia was not incurred in or aggravated by 
service, nor was it etiologically related to service.

8.  The veteran's left varicocele has been shown to be 
essentially asymptomatic on objective examination.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

3.  A ventral hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The veteran developed pes planus prior to service; 
thus, the presumption of soundness at entrance into 
service is rebutted by clear and unmistakable evidence. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

5.  Service connection for pes planus, by aggravation, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.306 (2002).

6.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

7.  An inguinal hernia was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  The criteria for a compensable disability rating for a 
left varicocele have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115b, Diagnostic Code 7529 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that, upon the veteran's 
enlistment, an examiner noted a diagnosis of bilateral 
second degree pes planus.  Subsequent clinical records 
show that, in September 1972, the veteran complained of 
left knee pain.  In a clinical note dated in November 
1972, an examiner indicated that the veteran was 
experiencing pain, "clicks," and swelling in his left 
knee, and that his knee was sometimes giving way.  The 
examiner concluded that the veteran's quadriceps were 
weak, but that there was no evidence of pathology in his 
left knee. 

Subsequent service medical records show that in January 
1975, the veteran was struck in the head with a tank hatch 
cover.  It was noted that he reported experiencing 
dizziness and some blurred vision.  In a report of medical 
history completed for separation in May 1975, it was noted 
that the veteran had a history of his left knee giving out 
occasionally since 1972, and a history of foot trouble due 
to bad arches.  In a report of physical examination also 
completed for separation, an examiner noted a diagnosis of 
pes planus, treated with arch support, and a left 
varicocele.  The examiner found the veteran's neck and 
lower extremities to be normal.  His service medical 
records are negative for any complaints or findings of a 
ventral or inguinal hernia.

In November 1991, the veteran was evaluated by a 
chiropractor.  It was noted that he had complained of 
extreme antalgia.  X-rays reportedly revealed degenerative 
osseus changes of uncinate processes at C5-C7, 
polyretrolisthesis at C4 and C5, and abnormal disc spacing 
at C4-5 and C5-6.

In January 1992, the veteran filed a formal claim of 
entitlement to service connection for a back disability.  
He reported experiencing problems with "upper & lower 
discs & vertebras."

The RO subsequently obtained the veteran's VA treatment 
records, which show that he received regular treatment for 
a variety of problems between March 1992 and August 1992.  
In March 1992, the veteran reported that he had been 
experiencing back and neck pain.  X-rays showed spurs and 
encroachment in the neural foramina at C4-5 and C5-6.  In 
June 1992, he reported back pain and neck pain, each due 
to injury 20 years previously.  Electromyogram (EMG) 
studies revealed no evidence of right L5-T1 radiculopathy.  
In July 1992 he complained of numbness and weakness in the 
right arm and hand, and the assessment was questionable 
neuropathy from cervical spine spur encroachment.

In the November 1992 rating decision, the RO granted 
entitlement to service connection for a left varicocele 
and assigned a noncompensable evaluation.  The RO based 
this grant on the veteran's service medical records, which 
revealed that a left varicocele had been observed during 
his separation examination.  In that rating decision, the 
RO also denied entitlement to service connection for 
lumbosacral strain, a cervical spine disorder, and a 
hernia.  

During a VA medical examination conducted in December 
1992, the veteran reported that he had been told by 
several physicians that he had a hernia on the right.  The 
VA examiner observed the presence of a ventral hernia, and 
a right inguinal hernia was found on examination of the 
genitalia.  The examiner noted diagnoses of right inguinal 
hernia and ventral hernia.

During a VA orthopedic examination conducted in December 
1992, the veteran reported that he had been experiencing 
neck pain for about 14 months, and x-rays of the cervical 
spine revealed degenerative changes with narrowing C4 and 
C5 disc spaces, which were found to be compatible with 
degenerative disc disease.  A January 1995 VA consultation 
report indicated a diagnosis of degenerative disc disease 
of the cervical spine.  It was noted that the veteran had 
initially injured his neck in 1973, when a hatch hit him 
in the head.  In an August 1997 letter, a private 
neurologist also noted that the veteran had reported 
injuring his neck when he was struck by a falling hatch 
cover in 1973.  The neurologist noted a diagnosis of a 
"[c]ervical disc from C4-C6." 

In a statement dated in January 1993, the veteran 
expressed disagreement with the 1992 decision.  In a 
Statement of the Case dated in March 1993, the RO 
explained the denials of service connection for a cervical 
spine disorder, a right inguinal hernia and a ventral 
hernia.

During his November 1993 hearing, the veteran testified 
that he injured his back when he was forced to carry two 
five-gallon containers one mile.  He also believed that he 
acquired his hernia at that time.  In regard to his 
claimed neck disability, the veteran reported that this 
injury resulted from an incident in which he was struck by 
a tank hatch in service.  He indicated that he was 
currently unable to work due to back and neck pain.

In January 1996, the Board remanded the veteran's case to 
the RO for additional evidentiary development.  The Board 
instructed the RO to obtain a number of pertinent records, 
and to provide the veteran with several VA examinations in 
order to determine the nature and etiology of his claimed 
disabilities.

During an April 1996 VA stomach examination, the veteran 
reported that he believed his inguinal hernia occurred in 
service in 1973 when he had been carrying two five-gallon 
cans full of heavy oil and developed pain in his lower 
back and in his inguinal region.  The examiner noted that 
he did not detect any ventral hernias whatsoever on lying 
or standing.  No left inguinal hernia was found, but the 
examiner did find a small right inguinal hernia that was 
reduced completely and was extremely tender in the 
inguinal canal.  The examiner indicated that both testes 
were normal, and that a small right varicocele was 
present.

In April 1996, the veteran was also examined in regard to 
his back and neck complaints.  The examiner noted that, on 
attempts to demonstrate motion in the lumbosacral spine, 
the veteran vigorously resisted any lateral or forward 
motion by voluntary muscle spasm.  Examination revealed 
full range of motion in the neck in rotation and flex 
extension, although he complained of pain in the base of 
his neck at extreme motion.  

X-rays obtained shortly after that examination showed 
normal cervical alignment; posterior osteophyte formation 
at C4-5 and C5-6; slight disc height loss at C4-C5 and C5-
6; and no evidence of fractures or subluxation.  An MRI of 
the cervical spine showed slight narrowing and neural 
foraminal narrowing at C4-5, C5-6, and C6-7 without 
significant change from an earlier study in October 1992, 
and modic type II changes at inferior C-5 and superior C-6 
associated with a small Schmorl's node of C5.

In a statement received in May 1996, the veteran asserted 
that his pes planus had been aggravated during service.  
He explained that he experienced numerous episodes of 
cramping during service and that he was given arch 
supports.

In February 1998, the veteran underwent another VA 
orthopedic examination.  He reported experiencing pain in 
his knees and feet.  The VA examiner concluded that the 
veteran had fairly severe pes planus.  The examiner 
indicated that the question of whether this disability was 
aggravated during service was one that could not be 
answered with any degree of accuracy, but that the fact 
that the veteran had pes planus prior to service, "with 
the normal wear and tear during service would probably 
indicate that it was aggravated."  Regarding the veteran's 
knees, the examiner concluded that the veteran apparently 
had only very little disability of the knees in service, 
and apparently did not have "that much" disability at this 
time, so the question of the etiology of the disability 
seemed "moot."  

X-rays obtained of the cervical spine in February 1998 
reportedly showed mild degenerative changes.  X-rays of 
both knees were found to be essentially negative.

During a VA genitourinary examination also conducted in 
February 1998, the veteran reported that he was not 
experiencing any GI symptoms.  The examiner noted that he 
did not have any varicocele on either side, and that 
examination did not reveal a tender testicle or a tender 
epididymis.  The examiner indicated that there was a small 
"left" inguinal hernia, which was easily reduced.  The 
examiner concluded that he did not have a varicocele or 
ventral hernia, but that he did have a small "right" 
inguinal hernia that was of negligible significant 
clinically.

In September 1998, the veteran underwent another VA 
orthopedic examination.  In response to a request by the 
RO that he discuss the relationship between the symptoms 
in the veteran's cervical and low back area, and the 
physical findings and diagnosis, the VA examiner found 
that it was "equally likely that the service-connected 
disabilities in the lumbar and cervical spine are 
associated with the service-connected disability."  With 
respect to the veteran's knees, the VA examiner commented 
that it was very difficult to obtain much information 
concerning these disabilities.  Examination of the knees 
was found to be essentially negative, and the VA examiner 
concluded that he could not explain the veteran's 
symptoms.  The VA examiner noted that he "could not find 
whether or not he has service-connection for his knees, 
but I think it is least likely that any problem that he 
currently has with his knees is associated with a service-
connected injury."  During the examination, the VA 
examiner also noted the presence of mildly symptomatic, 
bilateral pes planus.  The VA examiner found that it was 
"less likely" that the veteran's foot problem was 
associated with service.  

In September 1998, the veteran also underwent a VA 
neurological examination.  The VA examiner indicated that 
examination revealed essentially meager neurological 
findings but there was somewhat mild cervical and lumbar 
radiculopathy.  The examiner indicated that the question 
of the severity or etiology of the veteran's disability 
could not be answered with scientific accuracy, but that 
even if it was granted that he had a certain degree of 
incapacity, it seemed doubtful that it was service-
connected, since he had worked successfully for many years 
after service, including as a policeman.

In the January 1999 rating decision, the RO denied 
entitlement to service connection for pes planus, and for 
left and right knee disorders.  The veteran subsequently 
appealed these issues.

During the veteran's October 2000 personal hearing, the 
veteran reiterated his contention that he injured his low 
back when he was forced to carry two five-gallon cans of 
oil over a mile.  He stated that he saw a medic at that 
time and that he was told that it was back strain.  He 
reported that he first received treatment for this problem 
from a private physician, Dr. G., in 1977, but that he had 
been advised by the physician's son that the records of 
this treatment were no longer available.  The veteran also 
restated his contention that he originally injured his 
neck when he was struck in the head by a tank hatch cover 
in service.  He stated that his knee problems began in 
service and that he had not received any treatment for his 
knees after service.  According to his testimony, his foot 
problems began in service, and a VA doctor told him his 
hernias more than likely occurred when he lifted the oil 
cans in service.

In November 2001, the Board determined that an expert 
medical opinion was warranted regarding the etiology of 
the veteran's claimed disabilities.  The Board 
subsequently requested a medical opinion from the Veterans 
Health Administration (VHA) regarding several questions 
associated with the veteran's claim.  See 38 C.F.R. § 
20.901 (2001).  Specifically, the Board requested that a 
physician review the veteran's claims folder, including 
all pertinent medical records, and render an opinion as to 
the relationship between the veteran's military service 
and his claimed cervical spine disorder, pes planus, knee 
disorders, and inquinal hernia. 

In December 2001, in response to the Board's request, Dr. 
C.W., an orthopedic surgeon at a VA Medical Center, 
reviewed the veteran's claims folder.  The physician noted 
that the veteran had reported sustaining a neck injury 
after being hit in the head by a tank hatch during service 
and referred to the private neurologist's August 1997 
report.  The physician further noted that on the VA 
examination there appeared to be no classifiable 
disability in the left knee.  The physician concluded that 
there was no sound support to connect any cervical spine 
disability, peripheral neuropathy, or myopathy, to any 
injury or pathology from active duty.  With respect to the 
veteran's claimed ventral and inguinal hernias, Dr. C.W. 
determined that there was no record of any injury, 
illness, or treatment while on active duty in relation to 
that impairment.

A copy of this opinion was subsequently forwarded to the 
veteran.  In a response letter received in March 2002, the 
veteran reasserted that his claimed disabilities were 
incurred on active duty.

In May 2002, the Board requested another medical opinion 
from VHA.  It was noted in the request that the physician 
who had reviewed the veteran's claims folder in December 
2001 had failed to address the nature and etiology of the 
veteran's claimed knee disorders and pes planus.

In a response letter dated in July 2002, Dr. E.F., a chief 
of staff at a VAMC, listed in chronological order all of 
the pertinent medical evidence of record since 1972.  The 
physician concluded that the evidence of record did not 
support a finding that the veteran had a current left knee 
or right knee disability.  She noted that, although the 
veteran had complained of periodic knee instability, all 
examinations demonstrated normal knee architecture and 
function.  She indicated that x-rays, although normal in 
this instance, were often normal with joint instability 
and did not really contribute to answering this question.  
She did note, however, that negative x-rays could be 
considered to be confirmatory when physical examination 
was also normal.  Because the physician determined that 
the veteran did not in fact have current knee disorders, 
she did not address the etiology of his claimed knee 
disorders.  With respect to the veteran's claimed pes 
planus, Dr. E.F. noted that she could not find any 
evidence of specific trauma or physical activity in 
service aggravating the veteran's pes planus, or 
degenerative or inflammatory conditions that could have 
aggravated his pes planus.  She concluded that it was not 
likely that his pes planus underwent a permanent increase 
during service beyond its natural course.  In discussing 
previous medical opinions of record, the physician noted 
that she agreed with previous physicians who suggested 
that the veteran's underlying psychopathology appears to 
have contributed to a physical disability out of 
proportion to his physical findings.

Shortly thereafter, the Board provided a copy of this 
opinion to the veteran.  In September 2002, the veteran 
responded by submitting additional documentary evidence in 
support of his claim.  Much of this evidence consists of 
excerpts from a medical manual, which provide instructions 
on how to conduct an examination of the spine.  Other 
portions of this evidence include studies regarding how to 
determine the nature and etiology of cervical spine and 
back injuries.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
By virtue of the SOCs, the SSOCs, and correspondence 
provided by the RO, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claims.  The March 1993, April 1993 and 
July 1999 SOCs, the March 1999 and April 1999 SSOCs and 
the January 2002 and July 2002 notices with copies of the 
VHA opinions also informed him of the evidence that had 
been obtained and considered.  Likewise, he has also been 
given notice that VA has a duty to assist him in obtaining 
any evidence that may be relevant to this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the text of the June 1992 
letter in which the RO informed the veteran that VA would 
obtain medical records that he identified on his behalf.  

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The 
RO obtained or made reasonable efforts to obtain private 
medical records that the veteran sufficiently identified.  
VA treatment reacords as well as Social Security 
Administration records were obtained.  As discussed in the 
Factual Background, above, the Board has obtained two 
medical opinions from VHA in regard to this claim.  

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  Similarly, as no 
other obtainable evidence has been indicated by the 
veteran, development by the Board would serve no useful 
purpose.  For the same reasons, the Board concludes that 
any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2000); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Entitlement to service connection for left and right 
knee disorders, and for a ventral hernia

The veteran is seeking entitlement to service connection 
for left and right knee disorders, and for a ventral 
hernia.  He essentially contends that these disabilities 
are the result of injuries sustained in service.  

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Having reviewed the complete record, and for the reasons 
and bases set forth below, the Board finds that the 
preponderance of the credible and probative evidence of 
record is against finding that the veteran's claimed left 
and right knee disorders, and ventral hernia were incurred 
in service.

With respect to the veteran's claimed knee disabilities, 
the Board found the most probative evidence of record to 
be the opinion of Dr. E.F., who reviewed the veteran's 
claims folder and determined that the record did not 
support a finding that the veteran had a current bilateral 
knee disorder.  In reaching this conclusion, she noted 
that repeated physical examination had shown the veteran's 
knees to be normal in architecture and function.  The 
Board believes her conclusion to be consistent with the 
reports of the veteran's February 1998 and September 1998 
VA examinations.  In both of these reports, it was noted 
that physical examination of the knees was normal.  
Furthermore, x-rays obtained in February 1998 revealed the 
veteran's knees to be essentially normal.  Although Dr. 
E.F. noted that x-rays were often normal when the primary 
complaint was instability, the physician also indicated 
that normal x-rays could still be considered further 
confirmation that no disability was present.  Therefore, 
in light of the opinion of Dr. E.F., as well as the 
reports of VA examinations conducted in February 1998 and 
September 1998, the Board concludes that the preponderance 
of the evidence is against finding that a current 
bilateral knee disorder is present.

The Board recognizes that, in the report of the September 
1998 examination, the examiner noted that it was at least 
as likely as not that any problem that the veteran had in 
his knees was present during service.  However, as alluded 
to above, the physician also concluded that examination 
was negative and that he could not explain the veteran's 
symptoms.  The Court has held that the fact that a 
condition or injury occurred in service alone is not 
enough to warrant service connection; there must be a 
current disability resulting from that condition or 
injury.  See Rabideau, 2 Vet. App. at 144; 10 Vet. App. at 
271.  In this case, repeated physical examination and 
diagnostic testing has failed to reveal evidence of a 
bilateral knee disorder.  Thus, despite the speculative 
opinion regarding etiology that was offered by the VA 
examiner (who apparently did not review the entire record) 
in September 1998, service connection must be denied 
because the weight of the medical evidence does not 
support a finding that the veteran has left or right knee 
disabilities.

As far as the veteran's claimed ventral hernia, the Board 
recognizes that, in the report of the veteran's December 
1992 general medical examination, an examiner noted a 
ventral hernia.  However, subsequent VA examinations in 
April 1996 and February 1998 failed to reveal any evidence 
of a ventral hernia.  Similarly, the veteran's treatment 
records fail to reveal any findings of a ventral hernia 
since that time.  Thus, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran currently has a ventral hernia. 

Although the veteran may sincerely believe that he has 
these current disabilities as a result of his military 
service, the Board notes that it is well established that, 
as a layperson, he is not considered capable of opining, 
no matter how sincerely, that he currently has a bilateral 
knee disorder or a ventral hernia as a result of any 
injury that may have been sustained in service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claims of 
entitlement to service connection for left and right knee 
disorders, and a ventral hernia.  The benefits sought on 
appeal must accordingly be denied.

C.  Entitlement to service connection for pes planus.

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

History provided by the veteran of the pre-service 
existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The 
Court of Appeals for Veterans Claims has held that the 
presumption of soundness upon entry into service may not 
be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998). A higher court has explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the 
presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) 
that the increase in disability is due to the natural 
progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during 
service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there 
is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, 
not just the symptoms, has worsened."  See Maxson v. West, 
12 Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); see also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

Initially, the Board will consider the presumption of 
soundness.  In this case, the veteran's pes planus was 
observed by a physician during a physical examination 
conducted upon his entrance into service.  Thus, the 
evidence clearly and unmistakably establishes that the 
veteran had pes planus prior to his entrance into service. 
As noted above, a veteran will be considered to have been 
in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear 
and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior 
thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The next question the Board must address is whether the 
veteran's pre-existing pes planus underwent a permanent 
increase in severity as a result of his military service.  
As noted above, the pertinent regulations provide that, in 
order to establish service connection by way of 
aggravation, it must first be shown that there was an 
increase in severity of the condition during service.  

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's pes planus underwent a permanent increase in 
severity during his period of active duty.  The Board 
recognizes that the veteran's service medical records 
reveal that he was treated with arch supports during 
service.  However, as noted above, temporary or 
intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
aggravation unless the underlying condition, not just the 
symptoms, has worsened.  See Maxson, Hunt, and Daniels, 
supra.  

In determining whether the veteran's pes planus underwent 
a permanent increase during service, the Board found the 
most probative evidence of record to be the report of Dr. 
E. F., who reviewed the claims folder in July 2002.  She 
determined that there was no evidence that any specific 
trauma or physical activity in service had aggravated his 
pes planus, and no evidence that he had developed any 
degenerative or inflammatory conditions in service that 
could have aggravated his disability.  For these reasons, 
the physician determined that it was unlikely that his pes 
planus underwent a permanent increase during service 
beyond its natural course.  

The Board believes Dr. E.F.'s opinion to be more probative 
than the conclusion of the February 1998 VA examiner, who 
found that the veteran's pes planus was probably 
aggravated by "normal wear and tear" during service.  That 
examiner failed to explain what he meant by normal wear 
and tear; thus, it appears possible that the examiner was 
referring to the natural progress of that disability over 
time.  Moreover, it appears that, unlike Dr. E.F., the 
February 1998 examiner relied on history as reported by 
the veteran and did not review the entire claims folder, 
thereby rendering his conclusions of lesser probative 
value than Dr. E.F.'s.  Dr. E.F.'s opinion is consistent 
with the conclusion of the September 1998 VA examiner, 
but, as noted above, the September 1998 examiner 
apparently did not review the entire claims folder. 

In short, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's pes planus did 
not increase in severity during his period of active 
military duty.  Thus, the benefit sought on appeal, 
service connection for pes planus, must be denied.

D.  Entitlement to service connection for an inguinal 
hernia and a cervical spine disorder.

The veteran essentially contends that he developed a 
cervical spine disorder as a result of an incident in 
which he was struck in the head by a tank hatch cover in 
service.  He also contends that he developed an inguinal 
hernia as a result of an in-service incident in which he 
had to carry two five-gallon containers for a mile.

With respect to his claimed cervical spine disorder, the 
Board recognizes that there is medical evidence of a 
current cervical spine disability in the form of MRI and 
x-ray studies obtained between 1992 and 1998, and the 
conclusions of several competent medical care providers.  
The Board also recognizes that the veteran's service 
medical records verify that there was an incident in 
service in which the veteran was struck in the head by a 
tank hatch cover.  Thus, the question to be resolved is 
whether the veteran's cervical spine disorder is related 
to this incident.

The Board found the most probative evidence in this regard 
to be the December 2001 report of Dr. C.W., who reviewed 
the entire record and found that there was no sound 
support to connect the veteran's cervical spine disorder 
to any injury sustained in service.  This conclusion 
appears to be consistent with the finding of the September 
1998 VA neurological examiner, who determined that it was 
doubtful that the veteran's cervical spine disability was 
related to service.  The examiner noted that, although the 
question of such a relationship could not be answered with 
scientific accuracy, the examiner felt that a relationship 
was unlikely because the veteran had been able to work 
successfully as a policeman for many years after his 
separation.

The Board has considered the opinion of the September 1998 
VA orthopedic examiner, who concluded that it was at least 
as likely as not that the veteran's cervical spine 
disability was related to his reported in-service injury.  
However, we believe this opinion to be less probative than 
that of Dr. C.W.  In particular, the Board notes that, 
although the examiner found that the veteran's current 
disability was related to his in-service injury, the 
examiner did not address the fact that the veteran's 
service medical records fail to reveal any indication that 
the veteran had injured his neck or cervical spine during 
the incident in which he was struck by a tank hatch cover.  
Although the veteran complained of dizziness and blurred 
vision shortly after the incident, his service medical 
records reveal no complaints of neck pain at that time or 
at any time thereafter.  Furthermore, the orthopedic 
examiner failed to discuss the relevance, if any, of the 
fact that the veteran did not complain of neck pain for a 
number of years following discharge.  Again, as noted 
above, the examiner in September 1998 apparently did not 
review the entire claims folder as Dr. C.W. had done.

The Board is cognizant that, on numerous occasions in the 
veteran's VA treatment records, it was noted that the 
veteran had originally injured his cervical spine while on 
active duty.  Similarly, in an August 1997 letter, a 
private neurologist noted that the veteran had reported 
injuring his neck when he was struck by a falling hatch 
cover in 1973.  However, the Court has held that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent 
medical evidence merely because the individual who 
transcribed it is a health care professional.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In this instance, 
the Board believes that it is clear from the text of the 
VA clinical notes and the August 1997 letter that these 
examiners were merely offering a transcription of lay 
history provided by the veteran, and not an independent 
conclusion based upon their own study of the veteran's 
medical history.  Thus, the Board finds these notations 
regarding the veteran's medical history to be of no 
probative value.

Although the record suggests degenerative joint disease, 
which is one of the diseases for which presumptive service 
connection may be granted under 38 C.F.R. § 3.309, there 
is no competent medical evidence showing that the veteran 
was diagnosed with or otherwise manifested this disease 
within one year of his discharge from service.  Therefore, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not for application in this case.

In short, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's cervical spine disorder 
was incurred on active duty.

With respect to the veteran's claimed inguinal hernia, the 
Board notes that Dr. C.W. concluded, after reviewing the 
veteran's claims folder, that there was no evidence of any 
in-service injury or illness related to that disability.  
There is no contradictory medical opinion of record.  
Thus, the Board finds his opinion to be the most probative 
evidence of record regarding the etiology of his inguinal 
hernia.  Accordingly, we conclude that entitlement to 
service connection for an inguinal hernia is not 
warranted.

The Board notes that the veteran has submitted medical 
treatise evidence in support of his claim.  According to 
the veteran, this evidence was submitted to show that 
physicians often fail to conduct proper examinations and 
that they can sometimes misinterpret radiographic data.  
While this may indeed be the case, the Board believes that 
this evidence does not establish that such error occurred 
in this particular case.  As discussed in detail above, 
the Board has reviewed the medical opinions of record and 
has rendered decisions as to the probative value of each 
when relevant.  Although the veteran may sincerely 
disagree with the conclusions of the VA physicians who 
found that his claimed disabilities are not related to his 
military service, it is well established that, as a 
layperson, he is not considered capable of opining, no 
matter how sincerely, that his current disabilities are 
the result of any injury that may have been sustained in 
service.  See Routen, Espiritu, Moray v. Brown, supra.

In summary, the Board finds that the preponderance of the 
credible and probative evidence is against the veteran's 
claims of entitlement to service connection for a cervical 
spine disorder and an inguinal hernia.  The benefits 
sought on appeal must accordingly be denied.

E.  Entitlement to a compensable evaluation for a left 
varicocele.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2002).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the 
appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods, based upon the facts 
found during the appeal period.

The veteran's service-connected left varicocele has been 
evaluated as noncompensable under the criteria of 
Diagnostic Code (DC) 7529.  This code, which pertains to 
benign neoplasms of the genitourinary system, stipulates 
that evaluation is to be based on evidence of voiding 
dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115a, DC 7529.  In this case, 
repeated VA examination has revealed no evidence of any 
voiding or renal dysfunction.  The record reflects that 
the veteran underwent a VA general medical examination in 
December 1992, a VA stomach examination in April 1996, and 
a VA genitourinary examination in February 1998.  There 
was no suggestion in any of these examinations of urine 
leakage, frequency, or obstructed voiding, and no findings 
of acute nephritis, edema, albuminuria, decrease in kidney 
function, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation 
of exertion.  Thus, the Board concludes criteria of DC 
7529 are not for application in this case.

The Board has considered whether a compensable evaluation 
may be available under other diagnostic codes applicable 
to the genitourinary system or skin, including DC 7804 
that provides a 10 percent rating for a tender or painful 
scar under the criteria in effect both prior to and after 
the recent August 30, 2002, regulatory changes.  38 C.F.R. 
§ 4.118 (2001); 67 Fed. Reg. 49590-49599 (July 31, 2002).  
However, although a right varicocele was observed during 
the veteran's April 1996 VA examination, none of the VA 
examinations conducted in December 1992, April 1996, or 
February 1998 revealed the presence of a left varicocele 
or any related symptomatology.  Therefore, because 
repeated VA examined has shown that a left varicocele is 
no longer present, the Board concludes that the 
preponderance of the evidence is against the assignment of 
a compensable evaluation for that disability.  In essence, 
the Board believes that the veteran's service-connected 
left varicocele has been shown to be essentially 
asymptomatic on objective examination.  

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for this 
service-connected disability.  See Fenderson, supra. 
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for a right knee 
disorder is denied.

Entitlement to service connection for a left knee disorder 
is denied.

Entitlement to service connection for a ventral hernia is 
denied.

Entitlement to service connection for pes planus is 
denied.

Entitlement to service connection for inguinal hernia is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to a compensable evaluation for a left 
varicocele is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

